DISMISS; and Opinion Filed August 29, 2014.




                                       S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-00367-CV

                DALLAS CENTRAL APPRAISAL DISTRICT, Appellant
                                     V.
              F6TAWS, LLC (TOWERS AT WILLIAMS SQUARE), Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-10485-C

                            MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Brown
                                   Opinion by Justice Brown

       Stating they have resolved all matters in dispute between them, the parties have filed a

joint motion requesting the Court render judgment effectuating their agreement and dismiss the

appeal. We grant the motion. We render judgment effectuating the parties’ settlement agreement

and dismiss the appeal.




                                                 /Ada Brown/
                                                 ADA BROWN
                                                 JUSTICE

140367F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

DALLAS CENTRAL APPRAISAL                            On Appeal from the 68th Judicial District
DISTRICT, Appellant                                 Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-12-10485-C.
No. 05-14-00367-CV         V.                       Opinion delivered by Justice Brown. Justices
                                                    Lang and Myers participating.
F6TAWS, LLC (TOWERS AT WILLIAMS
SQUARE), Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the trial court’s
judgment.

        IT IS ORDERED, ADJUDGED and DECREED, pursuant to the agreement of the
parties and section 42.41 of the Texas Property Tax Code, that Dallas Central Appraisal District
(DCAD) shall forwith modify and correct the 2012 appraisal roll to reflect the following
appraised values of F6TAWS, LLC’s (Towers at Williams Square) properties in Dallas County,
Texas as of January 1, 2012:

DCAD Account No.                 Address                          Value for 2012
32258520000010000                5215 N O’CONNOR BLVD             $ 64,533,436.00
32258520000010100                5205 N O’CONNOR RD               $ 38,329,398.00
32258520000010200                5201 N O’CONNOR BLVD             $ 5,227,412.00
32258520000010300                5221 N O’CONNOR BLVD             $ 38,073,966.00
                                                                  $146,164,212.00

      IT IS FURTHER ORDERED, ADJUDGED AND DECREED, pursuant to the
agreement of the parties:

        1.     That DCAD shall forthwith notify the Assessor for the affect Taxing Units of the
corrected assessment valuation in order that corrected tax bills and/or any necessary tax refunds
may be issued for the above-referenced property as provided in Texas Property Tax Code
Chapter 42, Subchapter C, and Chapter 31.



                                              –2–
        2.      The parties acknowledge that section 42.43 of the Texas Property Tax Code
provides for payment of interest on any refund made as a result of a final determination of an
appeal which decreases a property tax owner’s liability. However, the parties agree that no
interest will be paid on any refund by the applicable taxing units to the Property Owner under
section 42.43 of the Tax Code, if the refund is paid within ninety (90) days after the date the
Chief Appraiser certifies the correction to the Appraised Roll under section 42.41 of the Tax
Code.

       3.     All attorneys’ fees are to be borne by the party incurring same.

       4.     All costs are taxed against the parties incurring same under Texas Rule of
Appellate Procedure 42.1(a), and this Judgment disposes of all parties and all claims.

       5.     This decision shall be certified to the Court below for observance.

       6.     Each party shall bear its own costs of this appeal.


Judgment entered this 29th day of August, 2014.




                                              –3–